In the Information Disclosure Statement of January 22, 2020, one reference was not considered because a concise explanation of the relevance (or English language abstract or complete translation: 37 CFR § 1.98(a)(3); MPEP § 609.04(a)III) was not provided.
The drawings are objected to because some of the text in Figure 2 is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The specification is objected to because of the following informalities:  On page 16, line 3 lacks proper grammatical syntax.  On page 18, line 4, “as” should apparently be replaced by --and--.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoon et al., KR 10-2016-0006279 A, which discloses a plurality of EMG sensors 30 (abstract; Figures 1 and 3; machine translation paragraph 0023), control devices that process EMG sensor signals (paragraphs 0011, 0019, 0029, 0036, 0044-0045), actuators activated and deactivated by control signals from the control devices (paragraphs 0032, 0044, 0066-0067), movably mounted prosthetic components displaceable by the actuators (Figure 1; paragraphs 0004, 0032, 0044), and a standard program stored in at least one of modules 110, 120, 130 and capable of assigning an actuator action to each sensor independent of signal intensity [paragraphs 0008 (gripping mechanism controlled according to a control signal based on an EMG sensor signal), 0011-0012, 0014-0015 (gain of an EMG sensor may be increased or decreased; diagnoses each component), 0020, 0024-0026, 0042 (respective analog-to-digital converter for each EMG sensor), 0056, 0058, 0063].
Regarding claim 2, the standard program operating all functions of the prosthetic components is evident from paragraphs 0015 (checking the control unit and the gripping mechanism), 0044-0045 (normal configuration; preset EMG control algorithm; continuously monitoring state of the finger), 0064, 0066 (gripping, straightening, etc.).  Regarding claim 3, battery 20 is shown in Figure 1 (paragraphs 0036, 0052).  Regarding claim 4, the EMG sensors are touch-sensitive in the sense that movement, including touching and rubbing, is directly or indirectly sensed (paragraph 0053).  Regarding claim 5, the standard program is different from an application program that controls the prosthesis under normal circumstances (i.e., when not under diagnosis; paragraphs 0019, 0044).  Regarding claims 8-9, the display unit 130 includes a software application to visually check and display sensor signals (Figure 1; paragraphs 0008, 0020, 0028-0029, 0038+, 0046, 0053+, 0064), for instance.
Claim 6-7 and 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al., KR 10-2016-0006279 A.  Regarding claims 6-7, EMG sensors being respectively assigned to extension and flexion actuators would have been directly obvious from paragraph 0023 (two EMG sensors 30 being affixed at “the extensor digitorum and flexor carpi ulnaris”) in order to provide a control system that is natural to the amputee.  Regarding claims 10-11 and 15, recording and displaying execution and non-execution of actuator actions and presence and absence of sensor signals would have been immediately obvious, if not inherent, from paragraphs 0007-0008 (indicating the cause), 0015, 0023-0024, 0044 (“continuously monitors the state of the finger”), 0056 (sensor replacement, if necessary), 0058, and 0066+.  Regarding claim 12, a maximal displacement would have been obvious from the typical functioning of a 0015 (diagnosing “the abnormality of each component”, including EMG sensors; emphasis added), 0023, 0056, and 0058.  Regarding claim 19, combinations of sensor signals to effect differing movements would have been obvious from paragraph 0023 (“three or more EMG sensors”) and the hand functions described above.  Regarding claim 23, error or warning messages would have been inherent from the purpose of the diagnostic system 100, as explained above.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the above discussion and referenced passages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774